Citation Nr: 0206949	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left knee 
chondromalacia.


REPRESENTATION

Appellant represented by:	Robert Freeman, attorney at 
law.


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1970 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 1999 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for chondromalacia of the left knee.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee chondromalacia existed prior to 
his entry into active military service.

3.  The veteran's left knee chondromalacia did not increase 
in disability during his active military service.


CONCLUSION OF LAW

1.  The presumption of soundness is overcome by clear and 
unmistakable evidence that the veteran's left knee 
chondromalacia disability existed prior to his active 
service.  38 U.S.C.A. §§ 1111, 1137, 5107, 7104 (West 1991 & 
Supp. 2001).

2.  The presumption of aggravation does not apply in the 
absence of evidence of increased disability.  38 U.S.C.A. §§ 
1153, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306 
(2001).

3.  The veteran is not entitled to service connection for 
left knee chondromalacia. 38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and the supplemental statement of the 
case of the type of evidence needed to substantiate his 
claim.  Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.  In addition, the veteran's 
attorney stated that he had received the hearing letter from 
the RO, and that the hearing should be canceled.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 U.S.C.A. § 5103A (West 1991 
& Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  In this case, an 
examination is not necessary, as the record contains 
sufficient competent medical evidence to decide the claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II. Service Connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 
C.F.R. 3.303(a) (2001).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. 3.307, 3.309 (2001).

Generally, veterans are presumed to have entered service in 
sound condition as to their health. See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of soundness contemplates that all veterans will 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.304, 3.306(b) (2001).

The aforementioned presumption of soundness attaches where 
there has been an induction physical examination in which a 
subsequently reported condition was not noted.  In this case, 
the report of the veteran's induction examination contains a 
reference to the left knee in connection with "identifying 
body marks, scars, tattoos", but this reference is not 
further explained.  Otherwise, the clinical evaluation does 
not refer to the left knee.  Accordingly, the presumption of 
soundness attaches unless rebutted by clear and unmistakable 
evidence.

VA has the burden of proof to rebut the presumption of 
soundness by clear and unmistakable evidence. See Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In determining the inception 
of the appellant's psychiatric disorder, the applicable 
regulation requires consideration of the following: "medical 
judgment", "accepted medical principles", history with 
"regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease", and a 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof". 38 C.F.R. 
§ 3.304(b)(1).

In this case, the presumption of soundness is rebutted by 
notations in the service medical records and the opinion of a 
Medical Board in February 1970.  In particular, x-ray 
examination of the left knee in February 1970 was reported to 
show a patella fracture that was described as "well healed 
and remodeled and within normal limits."  On the date the x-
ray was obtained, the veteran complained of pain and 
"popping" in the left knee, and reported a history of an 
automobile accident 2 years earlier.  A notation later in 
February 1970 reports a history of vague injury 2 years 
earlier, with pain and weakness of the bone since then.  
Although the x-ray report also mentions the possibility of 
the presence of an "early stress fracture", this 
possibility was apparently ruled out, as it was not mentioned 
again.  

Rather, the Medical Board report indicates that the board 
accepted the veteran's statement that he had injured his left 
knee in an automobile accident about 2 years earlier, and 
since then, had had a painful knee and had not participated 
in any active sports or heavy work.  The board noted that, 
because he was leading a sedentary life, he was not having 
any difficulty at the time of induction, and did not mention 
this history.  He then developed a painful left knee on 
active duty.  Physical examination revealed patellofemoral 
crepitus, laxity of the lateral collateral ligament, and 
increased mobility of the patella in the left knee.  

It was the opinion of the board that the veteran did not meet 
the minimum standards for enlistment or induction and that he 
had no unfitting physical disability incurred or aggravated 
by active military service.  The Medical Board Report Cover 
Sheet listed the following primary diagnoses (all existing 
prior to enlistment, not aggravated by service): Subluxation, 
patella, left; chondromalacia, left patella; and lax lateral 
collateral ligament, left knee.  The indicated disposition 
was discharge: erroneous induction.

Thus, the opinion of the Medical Board was not only that the 
veteran's left knee disability had preexisted his entry into 
military service, but also that it had not increased in 
disability during his active military service.  This opinion 
is supported by the evidence of record.  Consequently, not 
only is the presumption of soundness rebutted, but also the 
presumption of aggravation does not attach in the absence of 
increase in disability during active military service.  

Although the appellant has contended that he suffered a left 
leg injury in service caused by a sergeant, whom he named, it 
is significant that the contemporaneous records do not refer 
to any in-service left knee injury.  Lay statements and 
testimony describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Nonetheless, these statements 
must be viewed in conjunction with the objective medical 
evidence and other evidence of record.  The veteran's 
statements to the RO -- made in connection with his VA claim 
many years after his military service - contain no references 
to having been in automobile accident two years prior to 
entering service.  Other than the veteran's current statement 
that a sergeant injured him in boot camp, there is no 
evidence of record that such an injury took place.  The Board 
gives greater weight to the contemporaneous records - the 
service medical records and Medical Board report - than to 
the later recollections of the veteran.  The veteran's recent 
statements are less reliable, as they are subject to faulty 
memory.  In addition, they are made for the purpose of 
supporting the current claim. 

The Tennessee Correctional Department medical records from 
1997 to 1999 show medical treatment while the veteran was 
incarcerated and do not provide any additional relevant 
information as to the progression of, or origin of, the 
veteran's left knee disability.  Accordingly, given the 
evidence in the service medical records - including the 
Medical Statement of Patient and the Medical Board's findings 
-- the Board denies the veteran's claim of entitlement to 
service connection for left knee chondromalacia.  



ORDER

Entitlement to service connection for left knee 
chondromalacia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

